Stephens, J.,
concurring specially. The evidence as I construe it authorizes the inference that the defendant, at the time of the accident, was traveling only eight miles an hour, and could have seen the plaintiff after the plaintiff had come from behind the parked car and in view of the defendant, and that the defendant in the exercise of due care under the .circumstances could have seen the plaintiff in time to stop and to avoid the accident, and that the injuries to the plaintiff were proximately caused by the defendant’s negligence. For this reason alone I am of the opinion that the evidence was sufficient to authorize a finding for the plaintiff, and that the court erred in granting a nonsuit.